United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 December 7, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 06-60196
                           Summary Calendar


IMRAN ABBAS,

                                     Petitioner,

versus

ALBERTO R GONZALES, U S. ATTORNEY GENERAL,

                                     Respondent.

                         --------------------
                Petition for Review of an Order of the
                     Board of Immigration Appeals
                          BIA No. A95 322 233
                         --------------------

Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Imran Abbas, a native and citizen of Pakistan, entered the

United States on a nonimmigrant visa in April 2001 and remained

in this country beyond the authorized period.      An immigration

judge (IJ) ordered Abbas removed but granted his request

for voluntary departure provided he waived an appeal.

Notwithstanding the waiver, Abbas appealed to the Board of

Immigration Appeals (BIA), which dismissed the appeal for lack of

jurisdiction.    While Abbas’s appeal was pending and within the

period allowed for voluntary departure, Abbas’s I-130 petition

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-60196
                                 -2-

was approved.   Rather than filing a motion to reopen the removal

proceedings, as he had been instructed by the IJ, Abbas filed a

motion to remand with the BIA; however, the motion to remand was

mooted by the dismissal of Abbas’s appeal.

     Approximately one year later, Abbas and the respondent

jointly moved to reopen the proceedings, but the IJ denied the

motion as untimely.    In the alternative, the IJ denied the motion

as a matter of discretion because Abbas had failed to comply with

the order of voluntary departure.    Abbas appealed to the BIA,

which concluded that the joint motion to reopen was timely, but

nevertheless dismissed the appeal because Abbas’s failure to

comply with the order of voluntary departure barred him from

obtaining relief.   Abbas has petitioned for review of this

decision.

     Abbas argues that the joint motion to reopen was timely and

that the IJ’s denial of the motion to reopen was an abuse of

discretion because the order of voluntary departure would have

been nullified if the IJ had reopened his case.    We need not

address the issue of timeliness because the BIA held that the

joint motion to reopen was timely and addressed the merits of

Abbas’s appeal.

     The decision whether to reopen immigration proceedings is

discretionary, and our review of the BIA’s denial of a motion to

reopen is “highly deferential.”     Lara v. Trominski, 216 F.3d 487,

496 (5th Cir. 2000).   If the BIA’s interpretation of its
                           No. 06-60196
                                -3-

regulations is reasonable, we defer to that determination.

Guevara v. Gonzales, 450 F.3d 173, 176 (5th Cir. 2006).

     An alien who is authorized to depart voluntarily and who

fails to depart the United States within the specified time

period is ineligible to receive cancellation of removal for a

ten-year period.   8 U.S.C. § 1229c(d).   We have held that, in

exchange for the “numerous benefits” attendant to voluntary

departure, § 1229c(d) requires that the alien accept the

consequences of civil fines and ineligibility for certain forms

of immigration relief, if he does not depart as agreed.    See

Banda-Ortiz v. Gonzales, 445 F.3d 387, 389-90 (5th Cir. 2006),

petition for cert. filed (Sept. 28, 2006) (No. 06-477).    Thus,

dismissal of Abbas’s appeal pursuant to § 1229c(d) was within the

discretion of the BIA.   Zhao v. Gonzales, 404 F.3d 295, 303-04

(5th Cir. 2005).

     PETITION FOR REVIEW DENIED.